NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                                                                 
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 20, 2012*
                                  Decided August 20, 2012

                                           Before

                             RICHARD D. CUDAHY, Circuit Judge

                             MICHAEL S. KANNE, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 12‐1909

NORMAN FLICK,                                   Appeal from the United States District
    Plaintiff‐Appellant,                        Court for the Southern District of Indiana,
                                                Indianapolis Division.
       v.
                                                No. 1:08‐cv‐461‐SEB‐TAB 
HECTOR M. GONZALES, et al., 
    Defendants‐Appellees.                       Sarah Evans Barker,
                                                Judge.

                                         O R D E R

        Norman Flick appeals the district court’s dismissal of his second amended complaint
brought under 42 U.S.C. § 1983, in which he alleged that 24 defendants (among them
attorneys, judges, detectives, business people, and a state prosecutor) colluded to steal his
property. First the court dismissed the complaint against two Indiana state court judges on
the alternative grounds of judicial immunity and failure to comply with the statute of



       *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
No. 12‐1909                                                                              Page 2

limitations. Later the court dismissed the complaint against the remaining defendants for
failure to comply with federal notice‐pleading standards, see FED. R. CIV. P. 8(a).

        On appeal Flick does not develop any legal argument challenging the dismissal of
his action, and asserts only generally that “[R]ule 8 has been sufficiently plead” under
Ashcroft v. Iqbal, 556 U.S. 662 (2009), and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007).
We construe pro se filings liberally, but even a pro se brief must contain more than a general
assertion of error. Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir. 2001). A brief must
contain “contentions and the reasons for them, with citations to the authorities and parts of
the record on which the appellant relies.” FED. R. APP. P. 28(a)(9).

                                                                                  DISMISSED.